Caton, C. J. The law undoubtedly is, that if the landlord evicts the tenant from a part of the demised premises, the tenant is under no legal obligation to pay rent for the balance, although he continues to enjoy them. The proof shows that the tenant in this case was excluded from the water-closet which was a part of the demised premises, and that he continued to enjoy the office, which was the balance of the demised premises, till the end of the term, after which, he gave his note for the rent of the premises thus enjoyed. Although there was no legal obligation resting upon the tenant, to pay any rent for the office which he thus enjoyed, there may have been and we think from the circumstances of the case there was, a moral obligation resting on the tenant to pay for the enjoyment of the office— and so we are bound to presume the tenant considered it, or else he would not have given this note. He knew best whether a sense of this moral obligation was resting on his conscience, and the presumption is, that he gave the note to ease his conscience of that burthen. He knew all the facts of the case. He knew when he gave the note that he had been evicted from the water-closet, and whether there was any sufficient moral reason for such a course on the part of his landlord, and he also knew that he had enjoyed the office without disturbance, which was undoubtedly the principal part of the demised premises. This moral obligation, was a sufficient consideration for the note. The judgment must be affirmed. Judgment affirmed.